NL REPORTS FOURTH QUARTER RESULTS DALLAS, TEXAS – March 12, 2008 - NL Industries, Inc. (NYSE:NL) today reportednet income of $10 million, or $.21 per diluted share, in the fourth quarter of 2007 compared to net income of $13.6 million, or $.28 per diluted share, in the fourth quarter of 2006.For the full year 2007, NL reported a net loss of $1.7 million, or $.04 per diluted share, compared to net income of $26.1 million, or $.54 per diluted share, for 2006. Component products sales decreased 4% in the fourth quarter of 2007 as compared to the fourth quarter of 2006, and decreased 7% in 2007 compared to 2006.The decreases were primarily due to lower sales of certain products to the office furniture market where Asian competitors have established selling prices at a level below which CompX considers would return a minimal margin as well as lower order rates from many customers due to general economic conditions, offset in part by the effect of sales price increases for certain products to mitigate the effect of higher raw material costs.Component products income from operations decreased 66% in the fourth quarter 2007 compared to the fourth quarter 2006 and decreased 25% in 2007 compared to 2006 as the unfavorable effects of lower sales volume, higher raw material costs and approximately $2.7 million of facility consolidation expenses more than offset the favorable effects of a change in product mix and our ongoing focus on reducing costs and improving efficiency.Component products income from operations comparisons were also negatively impacted by relative changes in foreign currency exchange rates, which decreased income from operations by $1.2 million for the quarter and $2.4 million for the year. Kronos’ net sales of $310.4 million in the fourth quarter of 2007 were $12.0 million, or 4%, higher than in the fourth quarter of 2006.Net sales of $1.3 billion for the full year 2007 were $30.9 million, or 2%, higher than the full year 2006.Kronos’ net sales increased as the favorable effect of fluctuations in foreign currency exchange rates, which increased sales by approximately $21 million for the quarter and $65 million for the year, and higher TiO2 sales volumes more than offset the unfavorable effect of lower average
